Citation Nr: 0218756	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-06 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1992.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at St. Petersburg, Florida.  

The veteran presented videoconference hearing testimony 
before the undersigned member of the Board in February 
2002.

The veteran is currently service connected for 
seronegative arthritis which is currently rated as 40 
percent disabling under the criteria of Diagnostic Code 
5002.  This service connected disability, which is an 
acute, subacute, or chronic disease of the musculoskeletal 
system, includes disability of the lumbar spine due to 
residuals of the seronegative arthritis.  The veteran is 
now claiming disability of the lumbar spine essentially 
due to injury, as opposed to disease, that is separate and 
distinct from the seronegative arthritis.  Accordingly, 
this decision will only address the issue of service 
connection for disability of the lumbar spine other than 
the seronegative arthritis.  This decision will not 
disturb the current service connected status of the 
seronegative arthritis and its applicability to the lumbar 
spine.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A June 1993 rating decision denied service connection 
for a low back disability.  The veteran was advised of 
this decision and his appellate rights in a July 12, 1993, 
letter.  

3.  The evidence received since the June 1993 decision is 
either not new or not material, does not include evidence 
that bears directly and substantially upon the specific 
matter under consideration, and is not so significant that 
it must be considered with other evidence in the record in 
order to fairly decide the merits of the service 
connection claim.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision is final. 38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302(a) (2002).  

2.  Evidence received subsequent to the June 1993 
determination is not new and material, and the claim for 
service connection for a low back disability is not 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  
The liberalizing provisions of the VCAA are applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining certain 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  This change in the law 
is effective from November 9, 2000, and is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  However, where the claim is to 
reopen a previously disallowed claim with new and material 
evidence, the amendments to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) only apply to claims to reopen finally 
decided claims received on or after August 29, 2001.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Review of the record reflects that the veteran was 
informed of the requirements for reopening his previously 
disallowed claim in the August 2001 statement of the case.  
The statement of the case and the supplemental statement 
of the case provided the veteran with a summary of the 
evidence in the record used for the determination.  
Additionally, a May 2001 VA letter to the veteran advised 
him of the type of evidence he should submit for his 
claim.  Therefore, the veteran was advised of the evidence 
necessary to substantiate his claims.  The veteran 
identified private medical records which were requested 
and obtained by the RO.  The May 2001 VA letter advised 
the veteran of the VCAA and that the RO would request 
evidence identified by the veteran.  No response to that 
letter was received by the RO.  Neither the veteran nor 
his representative has identified additional relevant 
evidence of probative value that has not already been 
sought and associated with the claims file.  Accordingly, 
the facts relevant to this claim have been properly 
developed to the extent possible and there is no further 
action to be undertaken to comply with the provisions of 
the VCAA.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2002).

The amended definition of new and material evidence, to be 
codified at only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to 
that date, the amended definition of new and material 
evidence is not applicable to the veteran's claim to 
reopen. 

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2002).  The claimant 
has one year from notification of a decision of the agency 
of original jurisdiction to file a notice of disagreement 
(NOD) with the decision, and the decision becomes final if 
an NOD is not filed within that time.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).

A June 1993 rating decision denied service connection for 
a low back disability identified as mechanical low back 
pain.  The decision noted that a chronic low back 
disability was not shown.  A July 12, 1993, letter to the 
veteran and his then representative advised him of the 
decision and of his appellate rights.  No communication 
indicating disagreement with the June 1993 decision was 
received from the veteran or his representative during the 
one-year period following notification of the decision.  
Accordingly, the June 1993 decision became a final 
determination.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2002).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The newly presented evidence need not be probative of all 
the elements required to award the claim but the evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material 
even if that evidence had not been previously presented to 
the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if VA finds 
the evidence is "new and material," then it must determine 
whether the claim is well grounded based upon all of the 
evidence of record.  Third, if the claim is well grounded, 
to proceed to the merits but only after ensuring that the 
duty to assist had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  As noted above, the VCAA has 
eliminated the requirement of a well-grounded claim. 

The evidence that is considered to determine whether new 
and material evidence has been received is the evidence 
received since the last final disallowance of the 
veteran's claim on any basis.  Evans v. Brown, 
9 Vet.App. 273 (1996).  Since the June 1993 rating 
decision is a final determination and was the last 
decision to address the issue of service connection for a 
low back disability, the evidence that is considered to 
determine whether new and material evidence has been 
received is the evidence that has been received following 
that decision.  The evidence received subsequent to that 
decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently 
false or untrue, or is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69 (1995).

In January 1994, a copy of an April 1993 VA examination 
report was received.  However, this same examination was 
in the file and considered for the prior decision.  
Accordingly, the examination report is not new.  

Following the June 1993 decision, copies of VA clinical 
records, dated from January to February 1993, August 1993 
to December 1993, and September to October 1999 were 
received.  These records do not address the veteran's 
lumbar spine.  While they may be new in the sense that 
they were not previously of record, they are not material 
to the issue of service connection for a lumbar spine 
disability.

The veteran received VA examinations in March 1994 and 
January 1998.  The March 1994 examination did not address 
the lumbar spine.  The January 1998 VA examination did 
evaluate the lumbar spine as part of the overall 
evaluation of the veteran's seronegative arthritis for 
which he is currently service connected.  However, the 
examination gave no opinion as to the etiology of any low 
back disorder that may have been present.  Therefore, 
while the examinations are new in the sense that they were 
not previously of record, they are not material to the 
issue of service connection.  

In January 1995 the veteran presented testimony at a 
personal hearing at the RO.  However, the testimony 
addressed the service connected seronegative arthritis and 
not whether a separate back disability was incurred in 
service.  While this testimony is new in the sense that it 
was not previously of record, it is not material to the 
issue of service connection.  

In January 1995 the veteran submitted a copy of a June 
1990 service reference audiogram.  However, this same 
record was contained in the claims file at the time of the 
prior determination.  Accordingly, it is not new.  

A July 1997 private medical record was received.  However, 
this record addresses a wrist disorder.  Therefore, it is 
not material to the issue of service connection for a 
lumbar spine disorder.  

An initial narrative report from a private chiropractor, 
dated in November 1998, notes the veteran complained of 
pain in the lower back which began after an accident in a 
restaurant the same month.  The management plan indicated 
that the examiner did not find specific evidence to 
establish a causal relationship with the November 1998 
accident.  This evidence is new in the sense that it was 
not previously of record.  However, while it indicates 
that the veteran's problems were not related to the 
restaurant accident, it does not relate the veteran's back 
problems to service.  Accordingly, the report is not 
material.

An October 1999 statement from a private chiropractor 
notes the veteran was injured in a restaurant in November 
1998 and had continued low back pain since the injury.  
The statement also notes as part of past medical history 
that the veteran had a lumbar injury in 1991 in service 
and that he had mild intermittent residual pain.  The 
diagnosis was residual lumbosacral strain/sprain 
associated with a facet syndrome, sciatic neuritis, and 
lumbosacral myofascitis.  Included with the statement was 
an October 1999 private MRI [magnetic resonance imaging] 
report which shows impressions of minimal spondylosis 
compatible with a radial tear, mild encroachment of the 
right neural foramen at L3-4, and borderline spinal canal 
stenosis L2-3.  The chiropractor's statement does note 
that the veteran had an inservice injury in 1991 in 
service.  However, the service medical records that were 
considered for the prior decision already show the veteran 
with mechanical low back pain in 1991.  Accordingly, this 
part of the chiropractor's statement is not new.  
Additionally, the history provided by the veteran that is 
simply recorded by the examiner is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Furthermore, there are no independent findings in the 
statement or the MRI report which indicate that a lumbar 
spine disorder was incurred in service.  Since these 
materials do not relate the veteran's current low back 
disorder to service, they are not material.

A September 2000 statement from a private chiropractor 
notes that the abnormalities on an MR [magnetic resonance] 
likely predated the November 1998 accident by several 
years but there was no way to give an exact date of the 
occurrence of the abnormalities.  This statement is new in 
the sense that it was not previously of record.  However, 
it is not material to the issue of service connection 
since it does not relate the veteran's low back problems 
to service.  

The veteran presented videoconference hearing testimony 
before the undersigned in February 2002.  He testified 
that he injured his back in service in 1991 and that he 
had complaints following service.  However, the service 
medical records document the veteran with mechanical low 
back pain in 1991 in service.  Additionally, in the 
veteran's initial application in January 1993, he 
indicated he was receiving continuing treatment for his 
back.  Accordingly, the veteran's testimony is cumulative 
of the evidence and assertions made by him that were 
previously of record and considered, and is thus not new.

The evidence received since the last final disallowance of 
the veteran's claim is either not new or not material.  
The prior denial of service connection for a low back 
disability was essentially on the basis that the evidence 
did not show a chronic low back disability that began 
during or was related to any incident of service.  While a 
medical opinion indicated that the veteran's low back 
condition predated the November 1998 accident, it did not 
relate the condition to service.  The medical evidence 
received only shows that he has a chronic back disorder 
that was first shown at least several years after he left 
military service.  The evidence submitted to reopen the 
claim therefore adds nothing to that claim except the bare 
existence of a remote back disability that is not 
etiologically related to service.  Accordingly, the 
evidence does not tend to prove an essential element of 
the service connection claim, i.e. a chronic back 
disability since service.  Accordingly, the evidence 
received since the June 1993 disallowance is not so 
significant that it must be considered with other evidence 
in the record in order to fairly decide the merits of the 
service connection claim.  Therefore, this evidence is not 
new and material.  38 C.F.R. § 3.156(a) (2001).  Since new 
and material evidence has not been received, the claim for 
service connection for a low back disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991).


ORDER

New and material evidence has not been received and the 
claim for service connection for a low back disability is 
not reopened.  The appeal is denied. 


		
	MARK GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

